DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 objected to because of the following informalities:  
Claim 7, Lines 2-3, “the number” should be --a number--; 
Claim 7, Line 3, “the engine” should be --an engine--; 
Claim 8, Line 4, “having being” should be --being--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 8 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Tordenmalm et al (4896582).
	Tordenmalam et al disclose:
1. An apparatus (Fig. 1) installed in a working machine (Fig. 1) to drive a hydraulic cylinder (1) including a piston and a cylinder body forming a cylinder chamber that accommodates the piston so as to allow the piston to be reciprocated, the apparatus comprising: a hydraulic pump (11) that discharges hydraulic fluid to be supplied to the cylinder chamber of the hydraulic cylinder; a cylinder control valve (7) interposed between the hydraulic pump and the hydraulic cylinder and configured to be opened by input of a cylinder drive command (Sa) to the cylinder control valve to change a direction and a flow rate of the hydraulic fluid supplied from the hydraulic pump to the hydraulic cylinder in response to the cylinder drive command; an operation member (5) allowing a cylinder operation for moving the hydraulic cylinder to be applied to the operation member by an operator; a drive command input unit (3, 9) that generates the cylinder drive command corresponding to the cylinder operation applied to the operation member and inputs the cylinder drive command to the cylinder control valve; a cylinder stroke detection unit (6) that detects a cylinder stroke that is a stroke of the hydraulic cylinder; and a drive command restriction unit (14, 15) that restricts the cylinder drive command to be input from the drive command input unit to the cylinder control valve in response to the cylinder stroke so as to stop the piston before a stroke end of the hydraulic cylinder regardless of the cylinder operation (Column 4, Lines 4-33).

2. The hydraulic cylinder driving apparatus according to claim 1, further comprising a restriction release judgment unit (13, 14, Column 4, Lines 4-33) that judges whether or not a restriction release condition that is preset for releasing the restriction on the cylinder drive command is satisfied, the drive command restriction unit configured to release the restriction on the cylinder drive command when the restriction release judgment unit judges that the restriction release condition is satisfied.

3. The hydraulic cylinder driving apparatus according to claim 2, wherein the restriction release condition is a condition that a predetermined restriction release operation for releasing the restriction on the cylinder drive command is performed by an operator (Column 4, Lines 4-33).

4. The hydraulic cylinder driving apparatus according to claim 3, wherein the restriction release operation is a special operation (Column 4, Lines 34-40) applied to the operation member, the special operation being different from the cylinder operation.

5. The hydraulic cylinder driving apparatus according to claim 4, wherein the special operation is a turning-back operation (Column 4, Lines 34-40, “changes sign”), which is an operation of successively performing a reverse operation for moving the piston in a direction opposite to the direction of a current movement of the piston and a forward operation opposite to the reverse operation.

6. The hydraulic cylinder driving apparatus according to claim 4, wherein the restriction release judgment unit is configured to deem the special operation to be valid only when the special operation is performed within a release validity range which is a fixed stroke range set before the stroke end (Column 4, Lines 40-50, to produce end position jolts). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tordenmalm et al (4896582).
	Tordenmalam et al disclose an apparatus, as described above, but do not explicitly teach the apparatus further comprising a notification unit that notifies, in a case where the cylinder drive command corresponding to the cylinder operation actually applied to the operation member by the operator is larger than the drive command having being restricted by the drive command restriction unit, the case to the operator.  
It is common practice in the art of working machines to have operator indication devices in the machine cab to notify the operator of machine operating conditions.  It would have been obvious to one having ordinary skill in the working machine art to further modify the apparatus of Tordenmalam et al to include a notification unit that notifies, in a case where the cylinder drive command corresponding to the cylinder operation actually applied to the operation member by the operator is larger than the drive command having being restricted by the drive command restriction unit, the case to the operator, as an engineering expedient for the purpose of informing the machine operator of the machine operating condition. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tordenmalm et al (4896582) in view of Yamazaki et al (7849685).
	Tordenmalam et al disclose an apparatus, as described above, but do not explicitly teach that the hydraulic pump is a variable displacement pump, the driving apparatus further comprising a pump capacity control unit that controls a pump capacity of the hydraulic pump, the pump capacity control unit configured to control a capacity of the hydraulic pump based on the cylinder drive command finally input to the cylinder control valve regardless of the cylinder operation applied to the operation member.  
	Yamazaki et al teach an apparatus including a variable displacement pump (e.g. 25A), the driving apparatus further comprising a pump capacity control unit (27) that controls a pump capacity of the hydraulic pump, the pump capacity control unit configured to control a capacity of the hydraulic pump based on a cylinder drive command finally input to the cylinder control valve regardless of the cylinder operation applied to the operation member (Column 6, Line 63 - Column 7, Line 19).  
	Tordenmalm et al and Yamazaki et al all seek to control the fluid supply to a work machine cylinder, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Tordenmalm et such that the hydraulic pump is a variable displacement pump, the driving apparatus further comprising a pump capacity control unit that controls a pump capacity of the hydraulic pump, the pump capacity control unit configured to control a capacity of the hydraulic pump based on the cylinder drive command finally input to the cylinder control valve regardless of the cylinder operation applied to the operation member, as taught by Yamazaki et al, for the purpose of enhancing operation efficiency of the working machine.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on from PTO-892, but not relied upon, are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
December 16, 2022